86 F.3d 1159
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Janet R. ROOT, Appellant,v.Shirley S. CHATER, Commissioner of the Social SecurityAdministration, Appellee.
No. 95-3908.
United States Court of Appeals, Eighth Circuit.
Submitted May 13, 1996.Filed May 22, 1996.

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Janet R. Root appeals a decision of the district court upholding the Commissioner's denial of disability insurance benefits.   Having carefully reviewed the record and the parties' briefs, we conclude that no error of law appears.   Because an opinion would have no precedential value, we affirm without an opinion.   See 8th Cir.  R. 47B.